Citation Nr: 9925341	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-10 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to permanent and total disability for pension 
purposes, by reason of nonservice-connected disability.  


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, whereby the appellant's claim for 
pension benefits based on permanent and total disability due 
to nonservice-connected disability was denied.  
REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

We note that the veteran's Substantive Appeal on VA Form 9 
was received in July 1998.  On that form the veteran 
requested a hearing before a Member of Board sitting in 
Jackson, Mississippi.  The RO then sent a letter to the 
veteran describing the various types of hearings, and 
informing the veteran that a face to face hearing was not 
required.  A form was enclosed providing the veteran options 
for various types of hearings.  Our review of the record does 
not show that such form was completed or returned by the 
veteran.  

A review of the veteran's claims folder also shows that the 
RO next proposed to schedule the veteran for a Video-
Conference hearing on February 23, 1999, in a letter dated 
January 1999.  Enclosed with that letter, the RO included a 
form that provided a means for the veteran to indicate that 
he accepted this scheduling of a Video-Conference type of 
hearing, at the date and time indicated.  The RO in the 
accompanying letter, however, informed the veteran that this 
hearing had already been scheduled.  Our review of the record 
does not show that the veteran accepted this type of hearing.  

The RO then called the veteran on February 9, 1999, 
apparently because he had not returned either form accepting 
a Video-Conference hearing in lieu of the Travel Board 
hearing he had requested on his VA Form 9.  A report of 
contact indicates that the veteran's housekeeper reported 
that the veteran was having surgery, and would return the 
call.  There is no notation in the record of a call from the 
veteran.  There is an additional notation that the RO rang 
the veteran at 1:10, 4:30 and 5:00 on February 23, 1999, the 
date he was to have a Video-Conference hearing, if he would 
have accepted the RO's original proposal.  

Although it does not appear that the veteran returned either 
form or returned the RO's initial phone message, we must 
point out that he requested a Travel Board hearing, that is, 
a hearing before a Member of the Board sitting in Jackson, 
Mississippi.  Further, although the RO proposed to schedule a 
Video-Conference hearing in lieu of his Travel Board hearing, 
the record does not reflect that the veteran accepted this 
proposal.  Importantly, we note that the RO indicated that it 
would cancel the already scheduled Video-Conference hearing 
if it had not heard from the veteran. Specifically:  "If you 
want to accept this hearing, please notify us by signing the 
attached form and returning it to us in the enclosed 
envelope.  If we do not receive your response by February 5, 
1999, we will cancel this hearing and keep you on the hearing 
schedule for a future visit by a Board [M]ember."  

Thus, we note that that although the veteran has not 
responded to the RO's inquiries, his notice informs him that 
he is still entitled to a hearing by a Member of the Board 
sitting in Jackson, Mississippi; not that he was required to 
attend the Video-Conference hearing the RO scheduled on his 
behalf. Although we regret the delay, due process 
considerations require a remand so that the veteran can be 
scheduled by the RO for a Travel Board hearing, as 
appropriate. If the veteran did accept the Video-Conference 
hearing in lieu of a Travel Board hearing to which he was 
entitled, the RO should point out such notice or associate it 
with his claims folder.  

Accordingly, this case is REMANDED for the following:

1.  The RO should point out any request 
by the veteran for a Video-Conference 
hearing in lieu of the Travel Board 
hearing to which he is entitled, or

2.  The RO shall schedule the veteran for 
a Travel Board hearing by a Member of the 
Board sitting in Jackson, as appropriate.  

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


